Title: To George Washington from Edmund Randolph, 23 December 1789
From: Randolph, Edmund
To: Washington, George

 
          
            Dear sir
            Richmond decr 23. 1789
          
          I returned from the assembly the day before yesterday. Since my last nothing material has occurred in either house; except that the bill is passed, authorizing restitution to be made of Abingdon to Mr Alexander, if you shall approve.
          I found a fortunate moment for a conversation with Mr Wythe. He repeated what I wrote to you in answer to your favor of the 30th Ulto. Indeed he declared himself happy in believing, that he held a place in your esteem; and that he was confident, you had looked towards him with every partiality, which he could wish. Nay without going into the detail of our discourse, I am convinced from his own mouth, that the knowledge of his present situation is considered by him, as the only reason of a seat on the bench, not being tendered to him.
          I shall have the pleasure of seeing you so soon, that I shall now only add, that I always am Dear sir yr obliged friend & serv.
          
            Edm: Randolph
          
        